Gregory, C. J.
The appellant sued Wheeler on the following note:
“$1,500. Eor value received in policy No. 3377, dated the 17th day of April, 1865, issued by the Sinnissippi Insurance 'Company, I promise to pay the said company the sum of fifteen hundred dollars, in such portions, and at such time or times, as the directors of said company may, agreeably to their by-laws and the laws of the State, require, to pay the expenses and losses as prescribed by the laws of this State, without any relief from valuation or .'ppraisement laws.
(Signed,) “II. D. Wheeler, Applicant.”
J. JE. McDonald, A. D. Doache, D. Sheeks, W. H. DeWolf and W. D. Niblack, for appellant.
J. C. Denny, for appellee.
By the estimate, the statement and the orders for assessment made by the board of directors, filed as a part of the complaint, it appears that the amount due and unpaid on losses by fire is $6,818. Total amount of assessments, $27,782 86. Demurrer to the complaint sustained, and judgment.
It was not in the power of the board of directors to make assessments on the premium notes heyond the sum necessary to pay the amount duo and unpaid on losses. The Sinnissippi Insurance Company v. Taft, ante p. 240.
The judgment is affirmed, with costs.